                                     IN THE UNITED STATES DISTRICT COURT
                                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                             CHARLOTTE DIVISION
                                        DOCKET NO. 3:18-CR-397-MOC-DCK

               UNITED STATES OF AMERICA,                 )
                                                         )
                                 Plaintiff,              )
                                                         )
                     v.                                  )                         ORDER
                                                         )
               APRIL DAWN PRESSLEY,                      )
                                                         )
                                 Defendant.              )
               __________________________________________)

                         THIS MATTER IS BEFORE THE COURT on the Government’s “Unopposed Motion

               To Seal Motion To Continue Defendant’s Sentencing Hearing” (Document No. 50) filed August

               6, 2019. In accordance with the Local Rules, the Court has considered the Motion to Seal, the

               public’s interest in access to the affected materials, and alternatives to sealing. The Court

               determines that no less restrictive means other than sealing is sufficient inasmuch as Government’s

               Unopposed Motion To Continue Defendant’s Sentencing Hearing contains sensitive and private

               information that is inappropriate for public access. Having carefully considered the motion and

               the record, and for good cause, the undersigned will grant the motion.

                         IT IS, THEREFORE, ORDERED that the Government’s “Unopposed Motion To Seal

               Motion To Continue Defendant’s Sentencing Hearing” (Document No. 50) is GRANTED, and

               the “Unopposed Motion To Continue Defendant’s Sentencing Hearing” (Document No. 49) is

               sealed until further Order of this Court.

Signed: August 6, 2019
